Exhibit 10.8

SIXTH AMENDMENT

This Sixth Amendment, effective as of the date set forth above the signatures of
the parties below, pertains to the Amended and Restated Exclusive Patent License
Agreement (“Agreement 4908236”), effective on November 1, 2002, as subsequently
amended by a First Amendment on November 15, 2002, a Letter Agreement on
September 12, 2003, a Letter Agreement on October 22, 2003, a Second Amendment
on November 19, 2003, a Third Amendment on April 2, 2004, a Fourth Amendment on
July 17, 2004, and a Fifth Amendment on August 5, 2006 by and between the
Massachusetts Institute of Technology (“M.I.T.”) and Momenta Pharmaceuticals,
Inc. (“COMPANY’)

WHEREAS, COMPANY no longer plans to commercialize the technology included in MIT
Case Number 9085, “Aerosol Administration of Heparin to the Lungs,” by Dongfang
Liu, Yiwei Qi, Ram Sasisekharan, Mallikarjun Sundaram and Ganesh Venkataraman;

WHEREAS, M.I.T. agrees to remove this case from Agreement 4908236 without
penalty to COMPANY;

NOW, THEREFORE, M.I.T. and COMPANY hereby agree to remove this case and all
future obligations relating to this case from Agreement 4908236.

All other terms and conditions of Agreement 4908236 shall remain unchanged.

The AMENDMENT EFFECTIVE DATE is January 10, 2007.

Agreed to for:

MASSACHUSETTS INTITUTE OF
TECHNOLOGY

 

MOMENTA PHARMACEUTICALS, INC.

By

     /s/ Lita Nelsen

 

By

/s/ Susan K. Whoriskey

 

Name

Lita L. Nelsen,

 

 

Name

Susan K. Whoriskey, Ph.D.

 

Title

Director, Technology Licensing Office

 

Title Vice President, Licensing & Business

 

 

Development

 


--------------------------------------------------------------------------------